The opinion of the court was delivered by
Collins, J.
Exceptions were sealed,to refusals to nonsuit and to direct a verdict, but they are not cognizable, as the bills of exceptions do not state the grounds of the motions. The points discussed by the trial judge in refusing the motion to nonsuit are, however, presented by exceptions to refusal to charge certain requests, compliance with which would have compelled a verdict for the defendant. Those requests postulate that no negligence chargeable to the defendant had been proved and that it conclusively appeared that the plaintiff, by negligence, contributed to her injury. In both aspects the case was one for the jury. As to the defendant, negligence was fairly inferable from a management of affairs that permitted the plaintiff without warning to alight from and pass behind the car when so overhanging the crosswalk as to make her encounter a dangerous defect, long existent in the pavement. When to this was added the ordained duty of the defendant to have kept the pavement in repair, negligence was hardly disputable. As to the plaintiff’s conduct on the other hand, there was abundant room to dispute a lack of such care as the circumstances required.
*79Some of the requests refused assume that a passenger alighting from a street ear should be held to take the risks of 'defects in the highway. That depends upon circumstances, a most important one in this case being that the defect was a result of the carrier’s breach of duty. Where a duty is imposed by law to keep a highway in good condition an action lies for injury sustained by reason of the neglect of that duty. Ell. R. & S. (2d ed.), § 782. In this state public corporations, but those only, are .excepted from this liability. A recent illustration of the principle will be found in the decision of this court in Sonn v. Erie Railroad Co., 37 Vroom 428, where a railroad company, charged with the duty to keep its rails at a grade crossing sufficiently bridged for the convenient passage of carriages, horses and cattle, was held liable to a bicyclist thrown from her wheel by reason of a gap in the bridging. It was further held that proof of the defect was prima facie proof of neglect.
The subject mainly discussed by the experienced counsel for the plaintiff in error was the relevancy and effect of the city ordinance above mentioned. Exceptions were sealed to its admission in evidence and to refusal to charge divers requests as to its legal effect in the case. It was clearly evidential. It was a general ordinance affecting all street' railways and was passed under due legislative authority for their regulation. Pamph. L. 1857, p. 116; Pamph. L. 1891, p. 249, § 12; In re Haynes, 25 Vroom 6. The burden laid upon the operating companies was one fairly within proper police regulation and could constitutionally be laid as a condition of the exercise of a franchise in a public street, whether under an irrepealable contract or otherwise. North Hudson County Railway Co. v. Hoboken, 12 Vroom 71; Traction Co. v. Elizabeth, 29 Id. 619; Morris and Essex Railroad Co. v. Orange, 34 Id. 252; Booth St. Ry. L., §§ 220, 224, 240, 242; Ell. R. & S. (2d ed.), §§ 742, 743, 772.
It was assumed by the requests refused and is contended in this court that the ordinance was a matter of contract between the city and the operating company in which the plaintiff had no privity; but such is not its legal status. It is, *80as stated, a police regulation in which, the traveling public are concerned. The board of street and water commissioners, in ordaining its provisions, exercised a delegated legislative authority and the burden imposed was absolute. That the fulfillment of the requirement to repair was to be measured by the satisfaction of the board is immaterial as is also the provision for the city’s making repairs at the company’s cost on default after notice. The failure of the board to act would not bo proof that it was satisfied with the condition of the pavement, nor does the provision for notice imply that no repair need be made except upon notice. These provisions are regulative only and afford the necessary sanction to give effect to the ordinance.
It is urged that under a fair construction of the ordinance repavement is not arbitrarily demandable, but can be exacted only on reasonable need, and that as there was no proof in the case that the company had ever repaved Mulberry street, the ordinance was not applicable, for the reason that it is only a pavement laid by the company that must be kept in repair. This argument is but specious. If the defective space had not been repaved it surely needed repaving; if it had been it needed repair. It is of no importance to which word resort is had in fastening its duty on the defendant.
We find no error and the judgment is affirmed.